Citation Nr: 1541104	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  09-43 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss, status post-operative.
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife.


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to May 1974.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied the benefits sought on appeal.

The Veteran testified before the undersigned at a Board hearing at the RO in June 2010 via video conference.  A transcript of the hearing has been associated with his claims folder.

In February 2011 and February 2012, the Board remanded these matters for further development.


FINDING OF FACT

The evidence of record is at least in equipoise that left ear hearing loss and tinnitus are the result of in-service noise exposure.


CONCLUSIONS OF LAW

1.  The requirements for entitlement to service connection for left ear hearing loss, status post-operative, are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a), 3.385 (2015).

2.  The requirements for entitlement to service connection for tinnitus are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307(a), 3.309(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Organic diseases of the nervous system are presumed to have been incurred in service if manifested to a compensable degree within one year of separation from service.  This presumption applies to veterans who have served 90 days or more of active service during a war period or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  VA deems sensorineural hearing loss and tinnitus as organic diseases of the nervous system.  See VA Under Secretary for Health Memorandum (October 1995); see also 38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307(a) and 3.309(a).
 
Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements in a claim involving a listed chronic disease is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If a chronic disease is adequately demonstrated during service and at any time thereafter, service connection will be conceded.  38 C.F.R. § 3.303(b).

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991) (overruled on other grounds Walker v. Shinseki).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board must fully consider the lay evidence of record.  Davidson, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to report on the onset of disability and, when applicable, continuity of his or her current symptomatology.  See Layno, 6 Vet. App. at 470 (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient to establish a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F. 3d at 1376-77.
 
When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (db) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 db or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran has current diagnoses of a mild conductive hearing loss that meets VA's definition of hearing loss disability; and tinnitus.  Hence, the first element of service connection is shown.  What remains to be determined is if either or both disabilities had their onset in active service or are causally connected with active service.

The evidence of record indicates that, during service, the Veteran had an episode of otitis media in the left ear with reported decreased hearing during the infection.  He also had dull ear drums on evaluation in 1971.  Hearing examinations at service entrance and exit showed normal hearing; but he reported a history of unspecified ear, nose or throat trouble in a report of medical history at service separation in April 1974.
Post-service treatment records as late as 2007 indicate no hearing loss or tinnitus.  During VA treatment in June 2007, the Veteran reported left middle ear exploration by his private physician, Dr. M, 10 years earlier.  He reported hearing loss and intermittent otalgia since that time.  A hearing examination in April 2007, reportedly showed a 30 dB loss on the left.  The Veteran and his wife testified that the middle ear surgery occurred in the 1980's or 1990's.  

The Veteran did not authorize VA to obtain treatment records from Dr. M, but did submit a record from Dr. M dated in August 2007.  Dr. M reported a history of mild to moderate conductive hearing loss since 1995.

VA examinations have also demonstrated current left ear hearing loss.  VA examiners have opined that the current hearing loss is unrelated to service because normal hearing was shown when the Veteran left service.  These opinions notwithstanding, VA still must consider whether the hearing loss was of delayed onset due to active service.

In March 2012, a VA examiner commented that tinnitus could be related to middle ear pathology and recommended further evaluation.  The examiner recommended further ear nose and throat evaluation.  An ENT evaluation was obtained, but the physician did not comment on tinnitus.  In light of this sequence of events, the Board requested an opinion from a specialist designated by Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901.  The Board asked for a specialist to review the claims file and opine whether it is at least as likely as not that the Veteran's left ear hearing loss is causally connected to wither the middle ear pathology noted in the service treatment records, or is otherwise causally connected to in-service noise exposure.  The Board also asked for a nexus opinion on a causal connection for the tinnitus.

VHA referred the file to R. T., M.D.  In his March 2015 opinion, Dr. T noted the facts of record, as summarized above, and opined that the Veteran's hearing loss was not the result of in-service noise exposure.  Dr. T's stated rationale was that the Veteran had normal hearing both when he entered and separated from active service; and, the fact that the Veteran reported the onset of his hearing loss several years after his separation from active service.

Upon receipt of Dr. T's opinion, in April 2015, the Board requested that Dr. T provide clarification.  Specifically, whether the Veteran's hearing loss is a delayed result of in-service noise exposure.  In a June 2015 addendum,  Dr. T noted a study of noise-induced hearing loss and tinnitus by a committee of the Institute of Medicine that concluded that the studies produced insufficient evidence to determine that noise-induced hearing loss can develop later in life long after the cessation after of the claimed noise exposure.

Dr. T noted, after his analysis of the research, that it was unlikely that delayed-onset hearing loss occurred after noise trauma.  He opined further, however, that because the date did not absolutely rule out the possibility of delayed-onset hearing loss years after cessation of noise trauma, it is at least as likely as not that the Veteran's delayed-onset hearing loss is due to his in-service noise exposure. 

The evidence is in equipoise.  38 C.F.R. § 3.102.  Thus, the Board allows the claim.  38 C.F.R. § 3.303.  Further, since the other VA examiners opined that the tinnitus is associated with hearing loss, the Board also allows that claim.  Id.


ORDER

Entitlement to service connection for left ear hearing loss, status post-operative, is granted.
 
Entitlement to service connection for tinnitus is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


